        Case 18-03244 Document 31-2 Filed in TXSB on 03/14/19 Page 1 of 5




                                   EXHIBIT B

                               Monroe Declaration




153892.01600/117929868v.5
          Case 18-03244 Document 31-2 Filed in TXSB on 03/14/19 Page 2 of 5




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                                         §
 In re:                                                  §      Chapter 11
                                                         §
 VANGUARD NATURAL RESOURCES,                             §      Case No. 17-30560
 LLC, et al.,                                            §
                                                         §      (Jointly Administered)
                            Reorganized Debtors.         §
                                                         §
                                                         §
 VANGUARD OPERATING, LLC,                                §
                                                         §
                                   Plaintiff,            §
 v.                                                      §
                                                         §
 SUBLETTE COUNTY TREASURER, Wyoming                      §   Adversary Pro. No. 18-03244
 NATRONA COUNTY TREASURER, Wyoming                       §   Adversary Pro. No. 18-03245
 BOARD OF CAMPBELL COUNTY                                §   Adversary Pro. No. 18-03246
 COMMISSIONERS, solely in its official capacity          §
 JOHNSON COUNTY TREASURER, Wyoming                       §   Adversary Pro. No. 18-03247
 CARBON COUNTY TREASURER, Wyoming                        §   Adversary Pro. No. 18-03248
 PARK COUNTY TREASURER, Wyoming                          §   Adversary Pro. No. 18-03249
 SWEETWATER COUNTY TREASURER,                            §   Adversary Pro. No. 18-03250
 Wyoming                                                 §
                                                         §
                                   Defendants.           §
                                                         §

                    DECLARATION OF JOHN D. MONROE
      IN SUPPORT OF PLAINTIFF’S OMNIBUS RESPONSE IN OPPOSITION TO
             DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT

          I, John Monroe, of full age, being duly sworn according to law hereby declare:

          1.     I am the Tax Compliance Manager of Vanguard Operating, LLC (“Vanguard”), and

am authorized to make this affidavit in support of Plaintiff’s Omnibus Response in Opposition to

Defendants’ Motions for Summary Judgment based upon my personal knowledge of the matters

referred to, and the records of Vanguard relating to its relationships with the following counties in

the State of Wyoming: Campbell, Johnson, Sublette, Carbon, Natrona, Park, and Sweetwater (the



153892.01600/117929868v.5
         Case 18-03244 Document 31-2 Filed in TXSB on 03/14/19 Page 3 of 5




“Wyoming Counties”), which have been routinely and contemporaneously maintained in the usual

course of Vanguard’s business. In addition, this affidavit was prepared with the assistance of

agents, employees, representatives and/or others with relevant information, upon which I have

relied. All facts set forth in this Declaration are based on my personal knowledge and my review

of relevant documents. If I were called upon to testify, I could and would testify to each of the

facts set forth herein. 1

         2.       Vanguard received invoices for first-half installments of 2016 Ad Valorem Taxes

from the following counties in the State of Wyoming: Campbell, Johnson, Sublette, Carbon,

Natrona, Park, and Sweetwater.

         3.       These invoices include the following statement, or a similar statement: “interest at

the rate of 18.0% per annum will be added to all delinquent taxes as per Wyoming Statute 39-13-

108.”

         4.       Vanguard did not pay the first-half installments of the 2016 Ad Valorem Taxes by

November 10, 2016, and the taxes became delinquent.

         5.       This 18.0% per annum interest rate presented a stiff penalty for Vanguard because

it was so high that it exceeded Vanguard’s borrowing rate from any source, even as a distressed

company. 2

         6.       For the sake of Vanguard’s financial health, we sought to avoid further accrual of

this 18.0% per annum interest rate penalty on our outstanding tax payments. We made ad valorem

tax payments to certain Wyoming Counties in late January 2017 and to other Wyoming Counties



1
 Initially capitalized terms used, but not defined herein shall have the meanings ascribed thereto in Plaintiff’s Omnibus
Response in Opposition to Defendants’ Motions for Summary Judgment.
2
  To illustrate this point, I am aware that Vanguard entered into a debtor-in-possession financing facility during its
chapter 11 case which permitted Vanguard to borrow new money at the prime rate plus 4.5% per annum interest. At
the time of the Petition Date, this was approximately 8.25%. See Docket No. 10.


                                                           2
153892.01600/117929868v.5
        Case 18-03244 Document 31-2 Filed in TXSB on 03/14/19 Page 4 of 5




in early- to mid-February 2017. We paid the ad valorem tax invoices issued by Campbell County,

Johnson County, and Sublette County in late January 2017 via wire and were in the process of

paying the other Wyoming Counties via check because they would not accept wire payments. The

processing of the check payments took longer than the wire payments. The wire payments cleared

on January 31, 2017. The checks eventually issued after Vanguard filed for bankruptcy on

February 1, 2017.

        7.       Subsequently, the Wyoming Counties invoiced Vanguard for 2017 Ad Valorem

Taxes on or about the dates listed below. On or about November 10, 2017, Plaintiff paid the

Wyoming Counties’ invoices for 2017 Ad Valorem Taxes as follows:

             Defendant                                   Invoice Date Payment Amount

             Campbell County Commissioners September 15, 2017                 $178,665.03

             Carbon County                             October 9, 2017        $163,655.12

             Johnson County                       September 11, 2017          $254,916.04

             Natrona County                            October 2, 2017        $330,058.54

             Park County                               October 2, 2017        $879,873.80

             Sweetwater County                     September 5, 2017          $332,144.79

        8.       When we paid these ad valorem tax invoices, my colleagues and I did not realize

that the invoices were issued in violation and contravention of the terms of the Reorganized

Debtors’ confirmed Plan made effective on August 1, 2017. One of the reasons we paid the

invoices was to avoid the imposition of the onerous interest penalty for late payments.


                              [Remainder of page intentionally left blank.]




                                                   3
153892.01600/117929868v.5
        Case 18-03244 Document 31-2 Filed in TXSB on 03/14/19 Page 5 of 5




        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge and belief.


Dated: March 14, 2019                            Respectfully submitted,


                                                 /s/ John C. Monroe
                                                 John C. Monroe
                                                 Tax Compliance Manager
                                                 Vanguard Natural Resources, Inc.




                                                 4
153892.01600/117929868v.5
